Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021  has been entered.


DETAILED ACTION
Status of Claims

	Amendment filed 08/17/2021 is acknowledged.  Claims 46,48 are pending.

 
112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46,48 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.  The claims are amended to include a limitation that steps (a) and (b) are being repeated while maintaining stability of the recombinant protein.  It is not clear whether the “maintaining stability of the recombinant protein” is an intended objective or an active method step; if the latter – than it is not  clear what practical method steps are involved in “maintaining stability of the recombinant protein”.  Specification addresses definition of stability (paragraphs 57,58) , and stability testing (Example 2), but does not elaborate on what method steps are involved in maintaining stability of the recombinant protein; therefore, one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.
Please clarify via clearer claim language.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 46,48 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130205719  in view of US 2006/0147480.

US 20130205719  teach vial preparation for a pharmaceutical formulation in the sealed container comprising: (i) performing one or more cycles of oxygen reduction by evacuating an unsealed container in a vacuum chamber at P vacuum, wherein Pvacuum is a pressure of from 0.05 bar to 0.15 bar, and aerating the unsealed container in the vacuum chamber with a non-oxidizing gas at an aeration pressure of from 800 mbar to 1000 mbar; and (ii) sealing the container. See US 20130205719 paragraphs 4, 9,16,47,131,132.
With regard to the equation in steps b,c of the claim  prior art does not  teach the same mathematical equations as the instant claim.  However, it is well known that, according to universal gas laws, amount of molecules of gas (such as oxygen) is proportional to pressure and volume.     See https://en.wikipedia.org/wiki/Ideal_gas_law, for example. Considering that volume in the headspace remains the same, and Paeration  can be re-written as derivative of Pstart or Pvacuum , the equation of claim 46 can be derived.  Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same result, i.e., determination of amount oxygen in a gas mixture based on previous amount and change in pressure. 
With regard to added claim language that the method steps are performed while maintaining stability of the protein, US 20130205719  does not teach any decrease in the stability of the protein. In the absence of any factual evidence that freeze-thaw cycles in ‘719 indeed result in changes of the protein stability, it is assumed that the stability in maintained.   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 15USPQ2d 1655, 1658 (Fed. Cir., 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to added claim language that the method steps are performed while maintaining stability of the protein, US 20130205719  does not teach any decrease in the stability of the protein. In the absence of any factual evidence that freeze-thaw cycles in ‘719 indeed result in changes of the protein stability, it is assumed that the stability is maintained. 

With regard to liquid pharmaceutical formulation being a recombinant protein formulation, US 20130205719  teach that pharmaceutical formulation contains a substance, in general (claims 23-25, paragraphs 3, 20-26), but does a substance being a recombinant protein, in particular.   However, inasmuch as storing recombinant protein and antibodies liquid formulations is a common practice in pharmaceutical art – see US 2006/0147480  (claims 160-163) for example - one of ordinary skill in the art would have recognized that utilizing vial preparation of  US 20130205719  to prepare pharmaceutical formulation of substance of interest would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade  and was therefore an obvious expedient. The Court in KSR Int'l v. Teleflex lnc. (127 S. Ct. 1727, 1740, 2007) held that "[t]he gap between the prior  art and [the claimed subject matter] is simply not so great as to render the system nonobvious to  one reasonably skilled in the art."
With regard to claim 48, the oxygen content is less than 5% - see Table 2, for example

Response to arguments
Applicant discusses various assumptions that that protein’s stability might be affected by time and temperature of the storage.   However, concerns about such alleged changes in stability are not supported in the teaching of the prior art used in the rejection, and Examiner does not see a clear evidence that the stability of protein is anyhow modified. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 15USPQ2d 1655, 1658 (Fed. Cir., 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Applicant further argues that with regard to calculations used,  “the fact that a method could theoretically be derived is not sufficient to support a 103 rejection”.  In response, the rejection addresses all the steps of the claimed method, while pointing out with respect to the claimed step of using equation (I) that that the equations themselves are not a patentable subject matter. 


Conclusion.
	No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb